The question here is, whether a piano and a sewing-machine belonging to a married woman and kept by her at her home for use in the household, are to be regarded as household furniture within the meaning of Gen. Stat. R.I. cap. 152, § 5. We have no doubt whatever that a sewing-machine is a domestic implement of such a character that it ought to be so regarded. There is more question in regard to the piano. It appears by cases cited for the defendant, that in Vermont and Wisconsin a piano is not deemed to be an article of household furniture. Dunlap v.Edgerton, 30 Vt. 224; Tanner v. Billings, 18 Wis. 173. We think, however, that the question may be decided differently according as the habits and usages of society differ in different States. Moreover, the provision of the statute referred to appears to be intended as a restraint on both husband and wife, for the common benefit of the family, and ought to be liberally construed. Upon the whole, therefore, we are of the opinion that the court below did not err in its ruling that a piano is an article of household furniture.
The defendant also claims that he is entitled to a new trial because the verdict is excessive. The verdict was for $227, which is probably more than the piano and sewing-machine were worth. But the action is trespass, and the testimony shows that the defendant, who was a constable, and committed the trespass by attaching the piano and sewing-machine as the property of the husband, persisted in making the attachment after being notified that they belonged to the wife. In such a case the value of the articles *Page 25 
is not the measure of the damages, and, even if the verdict were considerably larger than it is, we should not be disposed to disturb it.
Exceptions overruled.